DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-12 rejected below
Claims 13-20 are withdrawn
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-12 in the reply filed on 07/12/2022 is acknowledged.
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/12/2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winslow et al. (US 20110035013 A1) and Sikora et al. (US 20150250602 A1).
Regarding Claim 1, Winslow teaches a glenoid implant comprising a main body defining an articulating surface configured to articulate with a humeral head (e.g. Fig. 3A-B, element 24: [0033]-[0035]), and an opposite bone-contacting surface adapted to contact the glenoid of a patient (e.g. Fig. 3A-B, element 26; [0033]-[0035]); a base formed in the bone-contacting surface of the main body (e.g. 3A-B, the area designated element 26 makes up the base; [0033]-[0035]); and an anchor having a main section (e.g. Fig. 6A-D, element 48; the central cylinder of the anchor is the main section; [0036]-[0038]) 
Winslow does not disclose the following features, however, Sikora teaches a shoulder implant device comprising an anti-rotation feature disposed on a base of the anchor (e.g. Fig. 9, element 122; the wedge shaped ends; [0055]-[0056]; anti-rotation feature is functional languages that is considered met if the cited structure is capable of performing the same function), the anti-rotation feature adapted to contact the base formed in the bone-contacting surface of the main body when the anchor is coupled to the base (e.g. The device of Winslow having the wedges of Sikora on the base of the anchor of Winslow would naturally allow for the wedges to come in contact with the base of Winslow when the anchor fully screwed in). 
Winslow and Sikora are concerned with the same field of endeavor as the instant claims, namely, shoulder implant systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Winslow such that the anchor has wedges on the base as taught by Sikora in order to provide a friction fit (e.g. Sikora, [0055]-[0058]).
Regarding Claim 2, Winslow teaches a glenoid implant wherein the anchor further includes a threaded post extending from the main section (e.g. Fig. 6A, element 50; [0036]-[0038]), the threaded post being configured to be received within a hole formed in the base formed in the bone-contacting surface of the main body (e.g. Fig. 3A-B, element 36: [0033]-[0038]).
Claim(s) 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winslow et al. (US 20110035013 A1) and Sikora et al. (US 20150250602 A1) as applied to claims 1-2 above, and further in view of Schoch (US 6406495 B1). 
Regarding Claim 3, Winslow does not disclose the following features, however, Schoch teaches a glenoid implant wherein the anchor includes a plurality of ribs extending in a longitudinal direction of the main section, the plurality of ribs being spaced apart from one another in a circumferential direction of the main section (e.g. Fig. 1, element 10; Column 3, Line 20-25, Column 3, Lines 46-49).
Winslow and Schoch are concerned with the same field of endeavor as the instant claims, namely, glenoid implant systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Winslow such that the anchor has longitudinal ribs placed evenly around the circumference of the anchor as taught by Schoch in order to provide frictional forces (e.g. Schoch, Column 3, Line 20-25).
Regarding Claim 4, Winslow does not disclose the following features, however, Sikora teaches a shoulder implant device wherein the anti-rotation feature includes a plurality of wedges (e.g. Fig. 9, element 122; the bases of the anti-rotation features, element 122, are wider than the tips, thereby forming a wedge; [0055]-[0056];).
Winslow and Sikora are concerned with the same field of endeavor as the instant claims, namely, shoulder implant systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Winslow such that the anchor has wedges on the base as taught by Sikora in order to provide a friction fit (e.g. Sikora, [0055]-[0058]).
Regarding Claim 5, Winslow teaches a glenoid implant wherein the anchor is at least partially formed of metal (e.g. [0037]-[0038]).
Claim(s) 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winslow et al. (US 20110035013 A1) and Sikora et al. (US 20150250602 A1) as applied to claims 1-2 above and further in view of Hodorek (US 10028838 B2). 
Regarding Claim 6, Winslow in view of Sikora does not disclose the following features, however, the Hodorek teaches a glenoid implant further comprising an augment portion positioned on the main body (e.g. Fig. 8-11, element 118; Column 5, Line 47 – Column 6, Line 64), the augment portion having a bone-contacting surface having a first convexity adapted to contact a neoglenoid portion of the humerus (e.g. This limitation recites an intended use that is considered met if the cited structure is capable of performing that use; Column 5, Lines 55-65), the bone-contacting surface of the main body having a second convexity adapted to contact a paleoglenoid portion of the humerus (e.g. Fig. 8-11, element 116; Column 5, Line 47 – Column 6, Line 64), the first convexity being different than the second convexity (e.g. Fig. 10-11, element 118; Column 5, Line 47 – Column 6, Line 64; the figures display the augment portion having a different convexity than the base; The combination of Winslow and Hodorek envisions importing the augment portion of Hodorek to the device of Winslow).
Winslow and Hodorek are concerned with the same field of endeavor as the instant claims, namely, glenoid implant systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Winslow such that the main body has an augment portion as taught by Hodorek in order to face a second portion of the glenoid (e.g. Hodorek, Column 5, Line 57-65).
Regarding Claim 7, Winslow does not disclose the following features, however, Hodorek teaches a glenoid implant wherein the augment portion includes an augment anchor adapted to engage the neoglenoid portion of the humerus (e.g. This limitation recites an intended use that is considered met if the cited structure is capable of performing that use; Fig. 8-11, element 110; Column 5, Line 9 - Line 31).
Winslow and Hodorek are concerned with the same field of endeavor as the instant claims, namely, glenoid implant systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Winslow such that the main body has an augment portion with an anchor as taught by Hodorek in order to face and be secured to a second portion of the glenoid (e.g. Hodorek, Column 5, Lines 9-20 and Line 57-65).
Regarding Claim 8, Winslow does not disclose the following features, however, Hodorek teaches a glenoid implant wherein the augment anchor is integral with the augment portion (e.g. This limitation recites an intended use that is considered met if the cited structure is capable of performing that use; Fig. 8-11, element 110; Column 5, Line 9 - Line 31).
Winslow and Hodorek are concerned with the same field of endeavor as the instant claims, namely, glenoid implant systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Winslow such that the main body has an augment portion with an anchor as taught by Hodorek in order to face and be secured to a second portion of the glenoid (e.g. Hodorek, Column 5, Lines 9-20 and Line 57-65).
Regarding Claim 9, Winslow teaches a glenoid implant wherein the anchor includes a center anchor (e.g. Fig. 1, 3A, 6A, element 48; [0033]-[0038]) and at least one peripheral anchor (e.g. Fig. 1, 3A, 6A, element 28), and the base formed in the bone-contacting surface of the main body includes a center base (e.g. Fig. 1, 3A, element 38) and at least one peripheral base (e.g. Fig. 1, 3A; the portion of element 26 that surrounds the central portion), the center base being positioned in a central area of the bone-contacting surface of the main body (e.g. Fig. 1, 3A, element 38; [0033]-[0038]).
Claim(s) 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winslow et al. (US 20110035013 A1), Sikora et al. (US 20150250602 A1) and Schoch (US 6406495 B1) as applied to claims 3 above, and further in view of Hess (US 20200309185 A1). 
Regarding Claim 10, Winslow does not disclose the following features, however, Hess teaches a fastener assembly wherein each of the plurality of wedges includes a first edge extending a first distance from the base of the anchor (e.g. Fig. 6, element 124; [0068]-[0069]), and a second edge opposite the first edge extending a second distance from the base of the anchor, the second distance being greater than the first distance  (e.g. Fig. 6, element 124; [0068]-[0069]).
Winslow and Hess are concerned with the same field of endeavor as the instant claims, namely, implantable fastener.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Winslow and Sikora such that the wedges have a second edge that is higher than the first edge as taught by Hess in order to engage another anti-rotation feature (e.g. Hess, [0068]).
Regarding Claim 11, Winslow does not disclose the following features, however, Hess teaches a glenoid implant wherein each of the plurality of wedges is oriented so that, upon rotation of the anchor in a first direction to couple the anchor to the base, the first edges of the plurality of wedges lead the rotation, and the second edges of the plurality of wedges trail the rotation (e.g. This limitation recites an intended use and is considered met if the cited structure is capable of performing that use; Fig. 6, element 124; [0068]-[0069]).
Winslow and Hess are concerned with the same field of endeavor as the instant claims, namely, implantable fastener.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Winslow and Sikora such that the wedges have a second edge that is higher than the first edge as taught by Hess in order to engage another anti-rotation feature (e.g. Hess, [0068]).
Regarding Claim 12, Winslow teaches a glenoid implant wherein when the anchor is coupled to the main body so that the base of the anchor is in contact with the base formed in the bone- contacting surface of the main body (e.g. Fig. 1, 3A, 6A, element 48; [0033]-[0038]), 
Winslow alone does not disclose the following features, however, the combination of Winslow and Sikora teaches a glenoid implant wherein the plurality of wedges extend a distance into the main body to prevent rotation of the anchor in a second direction opposite the first direction (e.g. the central anchor of Winslow modified with the wedges of Sikora would naturally have the wedges extend into the body of Winslow if the anchor was fully threaded in).
Winslow and Sikora are concerned with the same field of endeavor as the instant claims, namely, shoulder implant systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Winslow such that the anchor has wedges on the base as taught by Sikora in order to provide a friction fit (e.g. Sikora, [0055]-[0058]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED KLAR ROVIRA whose telephone number is (571)272-0068. The examiner can normally be reached Mon-Fri: 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 4089187557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K.R./Examiner, Art Unit 3774                                                                                                                                                                                                        
/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774